   Case: 1:18-cv-07995 Document #: 36 Filed: 06/06/19 Page 1 of 2 PageID #:1438




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

CARD & PARTY GIANT V, LTD., d/b/a CARD & )
PARTY GIANT,                             )
                                         )                 Docket No.: 1:18-cv-07995(CRN)(YBK)
                           Plaintiff,    )
      -against-                          )
                                         )
RUBIE’S COSTUME COMPANY, INC.            )
                                         )
                           Defendant.    )
                    DEFENDANT’S MOTION FOR SANCTIONS
                 PURSUANT TO FED.R.CIV.P. 11 AND 28 U.S.C. § 1927

       Pursuant to Fed.R.Civ.P. 11 and/or 28 U.S.C. §1927, Defendant Rubie’s Costume

Company, Inc. (“Defendant”) moves for sanctions. In support of this Motion for Sanctions,

Defendant concurrently submits a Memorandum of Law in Support of Motion for Sanctions and

the Declarations of Kevin Schlosser and Kathy Wetterhahn and attached exhibits.

Dated: June 6, 2019

                                    By:    /s/ Kevin Schlosser
                                    Kevin Schlosser, Esq. (admitted pro hac vice)
                                    Lynn M. Brown, Esq. (admitted pro hac vice)
                                    MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
                                    990 Stewart Avenue, Suite 300
                                    P.O. Box 9194
                                    Garden City, New York 11530-9194
                                    (516) 741-6565
                                    kschlosser@msek.com
                                    lbrown@msek.com

                                    Jordan A. Sigale, Esq. (ARDC No. 6210047)
                                    Julie L. Langdon, Esq. (ARDC No. 6291722)
                                    DUNLAP CODDING P.C.
                                    225 West Washington Street, Suite 2200
                                    Chicago, Illinois 60606
                                    Telephone: (312) 651-6744
                                    jsigale@dunlap.codding.com
                                    jlangdon@dunlap.codding.com

                                    Attorneys for Defendant Rubies Costume Co., Inc.
    Case: 1:18-cv-07995 Document #: 36 Filed: 06/06/19 Page 2 of 2 PageID #:1438




                                   CERTIFICATE OF SERVICE

          I, Kevin Schlosser, hereby certify that on the 6th day of June, 2019, I served the foregoing

upon all counsel of record by electronically filing it with the Clerk of the Court of the United States

District Court for the Northern District of Illinois, using the CM/ECF system.



                                                        /s/
                                                                Kevin Schlosser




4262087
